FOLEY, Judge
(dissenting).
I respectfully dissent for several reasons. An independent contractor who performs labor for a debtor is not entitled to assert a lien against the debtor’s homestead through the exception to the homestead exemption. Only employees of the debtor may obtain a lien against the debtor’s homestead. Fletcher v. Scott, 201 Minn. 609, 277 N.W. 270 (1938).
Furthermore, I disagree with the majority’s application of the law of Fletcher to the facts of this case. The Minnesota Supreme Court has consistently held that the homestead exemption should be liberally construed in favor of the debtor. Lindberg v. Peterson, 93 Minn. 267, 101 N.W. 74 (1904). The court has also held that the exceptions to this exemption must be narrowly defined. Northwestern National Bank of South St. Paul v. Kroll, 306 N.W.2d 104 (Minn.1981).
The “laborer and servant” exception to the homestead exemption was construed by the Minnesota Supreme Court in Fletcher. The court addressed the meaning of the phrase “laborer and servant” and concluded that the only laborers and servants who may benefit from the exception are employees of the judgment debtor. Id. 201 Minn. *312at 612, 277 N.W. at 271. The court further narrowed this exception by holding that not all employees were included in it. Id. at 612-13, 277 N.W. at 271-72. Only employees who perform manual or menial labor were entitled to avoid the homestead exemption. Id. at 613, 277 N.W. at 272.
Therefore, in order for appellants to hold respondent’s former homestead liable for the debts, they must show that they performed labor as employees of respondent and their labor was menial in nature. There is no dispute that appellants performed labor or services for respondent. However, the trial court stated, and I agree, appellants failed to show the nature of the work they actually performed. In light of the policy of narrowly construing the exception and broadly construing the exemption in favor of debtors, there must be evidence concerning the nature of appellants’ work before it can be considered manual or menial. There is no such evidence in the record. All that is known is appellants each performed 756 hours of services in connection with remodeling or refurbishing a fire damaged business that is located in Iowa and owned by respondent.
The majority concludes that since services performed by appellants related to remodeling, they were clearly “labor” and clearly “manual.” That may be true. However, there is no evidence to support that finding and this court should not speculate as to the facts. It may also be true that one appellant labored menially while another supervised the project. Are both men’s services, then, clearly “manual”? Because there is no evidence in the record to determine the nature of each appellant’s work, I would affirm the trial court.
Furthermore, I would affirm the trial court because there is no evidence in the record of whether appellants were “employees” of respondent or merely “independent contractors.” Their status must be determined with reference to the relation of master and servant or employer and employee. Lahti v. Peterson, 175 Minn. 389, 221 N.W. 534 (1928). Whether appellants were employees of respondent or merely independent contractors is a question of fact. Fletcher, 201 Minn, at 615-16, 277 N.W. at 273. This question of fact is to be determined by consideration of several factors:
1. “(2) In determining whether one acting for another is a servant or an independent contractor, the following matters of fact, among others, are considered:
“(a) the extent of control which, by the agreement, the master may exercise over the details of the work;
“(b) whether or not the one employed is engaged in a distinct occupation or business;
“(c) the kind of occupation, with reference to whether, in the locality, the work is usually done under the direction of the employer or by a specialist without supervision;
“(d) the skill required in the particular occupation;
“(e) whether the employer or the workman supplies the instrumentalities, tools, and the place of work for the person doing the work;
“(f) the length of time for which the person is employed;
“(g) the method of payment, whether by the time or by the job;
“(h) whether or not the work is a part of the regular business of the employer; and
“(i) whether or not the parties believe they are creating the relationship of master and servant.”
Boland v. Morrill, 270 Minn. 86, 91-92 n. 1, 132 N.W.2d 711, 715 n. 1 (1965).
The trial court stated in its memorandum attached to its order that appellants had not offered sufficient evidence to make this determination. After reviewing the record, it is clear that no evidence was offered concerning the parties’ relationship. This court should not speculate as to the actual nature of the parties’ working relationship, particularly when there is no evidence in the record whatsoever. Appellants’ bald assertion that they were employed by respondent is not conclusive proof that appel*313lants were respondent’s employees and not simply independent contractors.
The lien should not be reinstated on respondent’s former homestead because appellants failed to show their services were manual and performed by appellants as employees of respondent.
Appellants argue that the res judicata effect of the Iowa default judgment precludes respondent from relitigating the issue of manual labor because the judgment was for their labor performed. However, in the findings of fact of the Iowa default judgment, the court states that the money judgment is “for services rendered” by appellants. The court did not determine whether appellants’ services were “labor” within the meaning of Minn.Stat. § 510.01 (1986) or Minn. Const, art. I, § 12, and the Iowa proceeding did not decide the issue of whether appellants were independent contractors or employees of respondent. Indeed, there would be no reason for the Iowa court to have decided either of these matters. They are questions of fact that have not been litigated and are not determined by the res judicata effect of the Iowa default judgment.
I would affirm.